 



Exhibit 10.3
TRADEMARK SECURITY AGREEMENT
          TRADEMARK SECURITY AGREEMENT, dated as of October 11, 2007 (the
“Agreement”), between LEVI STRAUSS & CO., a Delaware corporation (“Grantor”),
and BANK OF AMERICA, N.A., in its capacity as the Agent for the Lenders (the
“Agent”), the financial institutions (the “Lenders”) from time to time party to
the Credit Agreement referred to below and the Selected Revolving Lenders (as
defined in the Credit Agreement referred to below).
W I T N E S S E T H:
          WHEREAS, Grantor and Levi Strauss Financial Center Corporation, a
California corporation (together with Grantor, the “Borrowers”), have entered
into that certain First Amended and Restated Credit Agreement dated as of
May 18, 2006 among the Borrowers, the Lenders and the Agent for the Lenders (the
“First Amended and Restated Credit Agreement”);
          WHEREAS, the Lenders, at the request of the Borrowers, agreed to amend
and restate the First Amended and Restated Credit Agreement in its entirety and
the Borrowers have entered into that certain Second Amended and Restated Credit
Agreement dated as of October 11, 2007 among the Borrowers, the Lenders and the
Agent for the Lenders (as such agreement may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined; the rules of construction contained therein shall govern the
interpretation of this Agreement mutatis mutandis);
          WHEREAS, Grantor, Levi Strauss International Group Finance
Coordination Services Comm V.A., a Belgian corporation, or any successor thereto
(“LSIFCS”) and certain Material Domestic Subsidiaries of Grantor may from time
to time enter, or may from time to time have entered, into one or more Selected
Revolving Lender Hedge Agreements in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Grantor, LSIFCS and such
Material Domestic Subsidiaries under the Selected Revolving Lender Hedge
Agreements, including the obligation of Grantor, LSIFCS and such Material
Domestic Subsidiaries to make payments thereunder in the event of early
termination or close out thereof, together with all obligations of the Borrowers
under the Credit Agreement and the other Loan Documents, be secured hereunder in
accordance with the terms hereof;
          WHEREAS, Grantor and certain of its Subsidiaries may from time to time
enter, or may from time to time have entered, into one or more arrangements for
Selected Revolving Lender Cash Management Services in accordance with the terms
of the Credit Agreement, and it is desired that the obligations of Grantor and
such Subsidiaries arising in connection with such Selected Revolving Lender Cash
Management Services, together with all obligations of the Borrowers under the
Credit Agreement and the other Loan Documents, be secured hereunder in
accordance with the terms hereof;
          WHEREAS, in order to induce the Agent and the Lenders to amend and
restate the First Amended and Restated Credit Agreement and to continue to make
the Loans and issue Letters of Credit as provided for in the Credit Agreement,
and to induce the Selected Revolving

 



--------------------------------------------------------------------------------



 



Lenders to continue to enter into the Selected Revolving Lender Hedge Agreements
and to continue to provide the Selected Revolving Lender Cash Management
Services, Grantor has agreed to enter into this Agreement and to grant a Lien on
the Collateral (as hereinafter defined) to secure the Secured Obligations (as
hereinafter defined);
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. DEFINED TERMS. The following terms shall have the following respective
meanings:
          “Actual Use Application” means a federal application to register any
Trademark in the United States on an actual use basis under Section 1(a) of the
federal Lanham Act (Section 15 U.S.C. 1051(a)).
          “Affiliate” means, as to any Person, any other Person which, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person or which owns, directly or indirectly, ten percent (10%) or
more of the outstanding equity interest of such Person. A Person shall be deemed
to control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.
          “Beneficiaries” means the Agent, the Lenders and each Selected
Revolving Lender that has satisfied the requirements of Section 20(l)(iii)
hereof.
          “Domestic Levi’s® Brand Business” means the business of Grantor in the
United States relating to the use, development, manufacture, marketing,
licensing, sale, offering for sale, or distribution of goods and services in
connection with the Levi’s® brand line of products.
          “Intent-To-Use Application” means a federal application to register
any Trademark in the United States on an intent-to-use basis under Section 1(b)
of the federal Lanham Act (15 U.S.C. 1051(b)).
          “Material Value Reduction” means any reduction in the value of
Collateral that, in Grantor’s reasonable judgment, individually or in the
aggregate during any Fiscal Year of Grantor exceeds $10,000,000.
          “Trademark Registrations” means all registrations for the Trademarks
that have been or may hereafter be issued to Grantor in the United States or any
state thereof.
          “Trademark Rights” means all common law and other rights (but in no
event any of the obligations) in and to the Trademarks in the United States and
any state thereof.
          “Trademarks” means all trademarks, service marks, designs, logos,
indicia, trade names, trade dress, corporate names, company names, business
names, fictitious business names,

2



--------------------------------------------------------------------------------



 



trade styles and/or other source and/or business identifiers now or hereafter
owned by Grantor and used in its Domestic Levi’s® Brand Business.
          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are
required as a result thereof to be applied in connection with the issue of
perfection of security interests.
          “Uniform Commercial Code jurisdiction” means any jurisdiction that has
adopted “Revised Article 9” of the UCC on or after July 1, 2001.
          All other capitalized terms used but not otherwise defined herein have
the meanings given to them in the Credit Agreement or in Annex A thereto. All
other undefined terms contained in this Agreement, unless the context indicates
otherwise, have the meanings provided for by the UCC to the extent the same are
used or defined therein.
     2. GRANT OF LIEN.
          (a) As security for all Secured Obligations, Grantor hereby grants to
the Agent, for the benefit of the Beneficiaries, a security interest in and lien
on all of the following property and assets of Grantor, whether now owned or
existing or hereafter acquired or arising, regardless of where located:
     (i) all right, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all Trademarks, Trademark Registrations,
Actual Use Applications, Trademark Rights and goodwill of Grantor’s business
symbolized thereby and associated therewith, including but not limited to those
Trademark Registrations and Actual Use Applications listed on Schedule 2
attached hereto, as updated from time to time in accordance with Section 20(i)
hereof; provided, however, that no security interest shall be granted in any
Intent-to-Use Application to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the registrability,
validity or enforcement of such application under applicable federal law; and
     (ii) all proceeds, products, rents and profits of or from any and all of
the foregoing, including, but not limited to, recovery of damages for past,
present or future infringement of the foregoing, and, to the extent not
otherwise included, all payments under insurance (whether or not the Agent is
the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing;
the term “proceeds” includes whatever is receivable or received when any of the
foregoing or proceeds are sold, licensed, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.
All of the foregoing is herein collectively referred to as the “Collateral.”
     (b) All of the Secured Obligations shall be secured by all of the
Collateral.
     3. SECURITY FOR OBLIGATIONS.

3



--------------------------------------------------------------------------------



 



          This Agreement secures, and the Collateral assigned by Grantor is
collateral security for, the prompt payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of the Bankruptcy
Code), of all Secured Obligations of Grantor. “Secured Obligations” means all
Obligations and liabilities of every nature of the Borrowers now or hereafter
existing under or arising out of or in connection with the Credit Agreement and
the other Loan Documents and, except as set forth below, all obligations and
liabilities of every nature now or hereafter existing (i) of Grantor, LSIFCS and
each Material Domestic Subsidiary of Grantor, under or arising out of or in
connection with any Selected Revolving Lender Hedge Agreement and (ii) of
Grantor and each Subsidiary of Grantor, arising out of or in connection with any
Selected Revolving Lender Cash Management Services; and together with all
extensions or renewals thereof, whether for principal, interest (including
interest that, but for the filing of a petition in bankruptcy with respect to
the Borrowers or any other Grantor, would accrue on such obligations, whether or
not a claim is allowed against such Borrower or Grantor for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination or close out of the Selected Revolving
Lender Hedge Agreements, fees, expenses, indemnities or otherwise, whether
voluntary or involuntary, direct or indirect, absolute or contingent, liquidated
or unliquidated, whether or not jointly owed with others, and whether or not
from time to time decreased or extinguished and later increased, created or
incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Agent or any Lender or Selected Revolving Lender
as a preference, fraudulent transfer or otherwise, and all obligations of every
nature of Grantor now or hereafter existing under this Agreement.
     4. PERFECTION AND PROTECTION OF SECURITY INTEREST.
          (a) Grantor shall, at its expense, perform all reasonable steps
requested by the Agent at any time to perfect, maintain, protect, and enforce
the Agent’s Liens, including: (i) executing and filing financing or continuation
statements, and amendments thereof, in form and substance reasonably
satisfactory to the Agent and (ii) taking such other steps as are deemed
necessary or reasonably desirable by the Agent to maintain and protect the
Agent’s Liens. Grantor agrees that a carbon, photographic, photostatic, or other
reproduction of this Agreement or of a financing statement is sufficient as a
financing statement.
          (b) Grantor hereby irrevocably authorizes the Agent at any time and
from time to time to file in any filing office in any Uniform Commercial Code
jurisdiction any initial financing statements and amendments thereto that
(a) indicate the Collateral (i) as all assets of Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the UCC of the State of New York or such
jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC of the State of New York for the sufficiency or filing office acceptance
of any financing statement or amendment, including whether Grantor is an
organization, the type of organization and any organization identification
number issued to Grantor. Grantor agrees to furnish any such information to the
Agent promptly upon request. Grantor also ratifies its authorization for the
Agent to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments thereto if filed prior to the date hereof.

4



--------------------------------------------------------------------------------



 



          (c) From time to time, Grantor shall, upon the Agent’s request,
execute and deliver confirmatory written instruments pledging to the Agent, for
the ratable benefit of the Agent, the Lenders and the Selected Revolving
Lenders, the Collateral, but Grantor’s failure to do so shall not affect or
limit any security interest or any other rights of the Agent or any Lender in
and to the Collateral with respect to Grantor. Prior to and including the
Trademark Subfacility Payoff Date, the Agent’s Liens shall continue in full
force and effect in all Collateral.
          (d) No Reincorporation. Except as permitted under the Credit
Agreement, Grantor shall not reincorporate or reorganize itself under the laws
of any jurisdiction other than the jurisdiction in which it is incorporated or
organized as of the date hereof or change its type of entity as identified on
Schedule 1 attached hereto unless it provides notice to the Agent of such
reincorporation or reorganization at least thirty (30) days before such
reincorporation or reorganization.
          (e) Terminations, Amendments Not Authorized. Grantor acknowledges that
it is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Agent and agrees that it will not do so without the prior written
consent of the Agent, subject to Grantor’s rights under Section 9-509(d)(2) of
the UCC of the State of New York.
     5. OFFICE LOCATIONS; JURISDICTION OF ORGANIZATION; NAMES.
          (a) Schedule 1 attached hereto identifies Grantor’s name as of the
Amendment Date as it appears in official filings in the state of its
incorporation or other organization, the type of entity of Grantor (including
corporation, partnership, limited partnership or limited liability company),
organizational identification number issued by Grantor’s state of incorporation
or organization or a statement that no such number has been issued and the
jurisdiction in which Grantor is incorporated or organized. Grantor has only one
state of incorporation or organization.
          (b) Grantor (or predecessor by merger or otherwise of Grantor) has
not, within the one year period preceding the date hereof, had a different name
from the name of Grantor listed on the signature pages hereof, except the names
set forth on Schedule 1 attached hereto.
     6. TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL. Grantor represents
and warrants to the Agent and the Lenders and agrees with the Agent and the
Lenders that: (a) Grantor is the legal and beneficial owner of the entire right,
title and interest in and to all Collateral free and clear of all Liens
whatsoever, except for Liens permitted under Section 7.13 of the Credit
Agreement; (b) Grantor is the sole and exclusive owner of the entire right,
title and interest in and to all Trademark Registrations and Actual Use
Applications; (c) the Agent’s Liens in the Collateral will not be subject to any
prior Lien; and (d) Grantor will use, store, and maintain the Collateral with
all reasonable care and will use such Collateral for lawful purposes only.

5



--------------------------------------------------------------------------------



 



     7. APPRAISALS.
          (a) From and after the Trademark Subfacility Scheduled Reduction Date,
one (1) time each Fiscal Year, the Agent may, in its sole discretion, at
Grantor’s expense, arrange for appraisals or updates thereof of all of the
Collateral from an appraiser, and prepared on a basis, satisfactory to the
Agent, such appraisals and updates to include, without limitation, information
required by applicable law and regulation and by the internal policies of the
Lenders.
          (b) Whenever a Default or Event of Default exists, the Agent may, at
Grantor’s expense and at the Agent’s sole discretion, arrange for appraisals or
updates thereof of any or all of the Collateral from an appraiser, and prepared
on a basis, satisfactory to the Agent, such appraisals and updates to include,
without limitation, information required by applicable law and regulation and by
the internal policies of the Lenders.
     8. CERTAIN COVENANTS OF GRANTOR.
          (a) Grantor shall:
          (i) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral,
except where such violation would not have a Material Adverse Effect;
          (ii) if the Agent gives value to enable Grantor to acquire rights in
or the use of any Collateral, use such value for such purposes;
          (iii) diligently keep reasonable records respecting the Collateral and
at all times keep at least one complete set of its records concerning the
Collateral at its chief executive office or principal place of business;
          (iv) furnish to the Agent from time to time at the Agent’s reasonable
request statements and schedules further identifying and describing any
Collateral and such other reports in connection with such Collateral, all in
reasonable detail;
          (v) use reasonable efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way impair or prevent the creation of a security interest in, or
the assignment of, Grantor’s rights and interests in any property included
within the definitions of any Collateral acquired under such contracts;
          (vi) take any and all reasonable steps to protect the secrecy of all
trade secrets relating to the products and services sold or delivered under or
in connection with the Collateral, including, without limitation, where
appropriate entering into confidentiality agreements with employees and labeling
and restricting access to secret information and documents;

6



--------------------------------------------------------------------------------



 



          (vii) use proper statutory notice in connection with its use of any
Collateral and products and services covered by the Collateral;
          (viii) use a commercially appropriate standard of quality (which may
be consistent with Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks;
          (ix) diligently, at Grantor’s expense, prosecute, file and/or make,
unless and until Grantor, in its commercially reasonable judgment, decides
otherwise, (A) any Actual Use Application owned by Grantor, (B) any opposition
and cancellation proceedings against third party applications and registrations
which, in Grantor’s commercially reasonable judgment, violate its Trademark
Rights, (C) renew Trademark Registrations and (D) do any and all acts which are
necessary or desirable to preserve and maintain all rights in all Collateral;
provided, however, Grantor may abandon any Collateral so long as such
abandonment, in Grantor’s commercially reasonable judgment, could not reasonably
be expected to have a Material Value Reduction; and
          (x) with respect to any Intent-to-Use Application, diligently pursue
filing with the United States Patent and Trademark Office of (A) an “Amendment
To Allege Use,” or (B) a “Statement Of Use,” consistent with Grantor’s
commercially reasonable judgment.
          (b) In addition to the filing of UCC financing statements, the
recordation of a Grant of Trademark Security Interest, substantially in the form
of Exhibit I attached hereto, with the United States Patent and Trademark Office
(such Grant of Trademark Security Interest being referred to herein as a
“Grant”), the security interests in the Collateral granted to the Agent for the
ratable benefit of the Lenders and the Selected Revolving Lenders will
constitute perfected security interests therein, to the extent such security
interests may be perfected by filing in the United States, prior to all other
Liens (except for Liens expressly permitted by the Credit Agreement), and all
filings and other actions necessary or desirable to perfect and protect such
security interest have been duly made or taken.
          (c) Except as otherwise provided in this Section 8, Grantor shall
continue to collect, at its own expense, all amounts due or to become due to
Grantor in respect of the Collateral or any portion thereof. In connection with
such collections, Grantor may take (and, after the occurrence and during the
continuance of any Event of Default at the Agent’s reasonable direction, shall
take) such action as Grantor or the Agent may deem reasonably necessary or
advisable to enforce collection of such amounts; provided, the Agent shall have
the right at any time, upon the occurrence and during the continuation of an
Event of Default and upon written notice to Grantor of its intention to do so,
to notify the obligors with respect to any such amounts of the existence of the
security interest created hereby and to direct such obligors to make payment of
all such amounts directly to the Agent, and, upon such notification and at the
expense of Grantor, to enforce collection of any such amounts and to adjust,
settle or compromise the amount or payment thereof, in the same manner and to
the same extent as

7



--------------------------------------------------------------------------------



 



Grantor might have done. After receipt by Grantor of the notice from the Agent
referred to in the proviso to the preceding sentence and during the continuation
of any Event of Default, (i) all amounts and proceeds (including checks and
other instruments) received by Grantor in respect of amounts due to Grantor in
respect of the Collateral or any portion thereof shall be received in trust for
the benefit of the Agent hereunder, shall be segregated from other funds of
Grantor and shall be forthwith paid over or delivered to the Agent in the same
form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 20(r) hereof, and (ii) Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.
          (d) Except as provided herein, Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the Collateral.
The Agent shall provide, at Grantor’s expense, all reasonable and necessary
cooperation in connection with any such suit, proceeding or action including
joining as a necessary party.
          (e) In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, Grantor hereby grants to
the Agent, for use upon the occurrence and during the continuation of an Event
of Default, the irrevocable, nonexclusive right and license to use all present
and future copyrights, patents or technical processes owned or used by Grantor
that relate to the Collateral, together with any goodwill associated therewith,
all to the extent necessary to enable the Agent to realize on, and exercise all
rights of the Agent and the Lenders in relation to, the Collateral in accordance
with this Agreement (including without limitation advertising in all media as
the Agent deems appropriate in connection with marketing and sales of the
Collateral) and to enable any transferee or assignee of the Collateral to enjoy
the benefits of the Collateral, and including in such license access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof;
provided, however, the license granted under this Section 8(e) shall not be
construed to limit Grantor’s ability to take reasonable steps, in accordance
with its then current business practices, to protect and preserve the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of the Agent and its successors, assigns and transferees, whether by
voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed
in lieu of foreclosure or otherwise. Such right and license shall be granted
free of charge, without requirement that any monetary payment whatsoever be made
to Grantor. If and to the extent that Grantor is permitted to license the
Collateral, the Agent shall promptly enter into a non-disturbance agreement or
other similar arrangement, at Grantor’s request and expense, with Grantor and
any licensee of any Collateral permitted hereunder in form and substance
reasonably satisfactory to the Agent pursuant to which (i) the Agent shall agree
not to disturb or interfere with such licensee’s rights under its license
agreement with Grantor so long as such licensee is not in default thereunder,
and (ii) such licensee shall acknowledge and agree that the Collateral licensed
to it is subject to the security interest created in favor of the Agent and the
other terms of this Agreement.

8



--------------------------------------------------------------------------------



 



          (f) Notwithstanding the foregoing, in no event shall the foregoing
provisions apply to any Trademark Registrations in any state of the United
States in the process of being abandoned by Grantor in accordance with the
proviso of Section 8(a)(ix) hereof.
     9. REPRESENTATIONS AND WARRANTIES.
          (a) Grantor represents and warrants that set forth on Schedule 2, as
updated from time to time in accordance with Section 20(i) hereof, is a true and
complete list of all Trademark Registrations and Actual Use Applications owned
by Grantor, in whole or in part.
          (b) Grantor further represents and warrants as follows:
     (i) after diligent inquiry, Grantor is not aware of any pending or
threatened claim by any third party that any of the Collateral owned, held or
used by Grantor is invalid or unenforceable or infringing such third party’s
intellectual property rights;
     (ii) all Trademark Registrations and Actual Use Applications are existing,
in good standing (i.e., “live” as understood by the United States Patent and
Trademark Office), and to the best of Grantor’s knowledge, valid and
enforceable; and
     (iii) all filings necessary to maintain the effectiveness of the
registrations of all Trademark Registrations have been made and any and all
applicable fees have been paid in connection therewith;
except to the extent that all such claims or failures to do so under clauses
(i), (ii) and (iii) could not reasonably be expected to have a Material Value
Reduction.
          (c) Notwithstanding the foregoing, in no event shall the foregoing
provisions apply to any Trademark Registrations in any state of the United
States in the process of being abandoned by Grantor in accordance with the
proviso of Section 8(a)(ix) hereof.
     10. RIGHT TO CURE. The Agent may, in its discretion, and shall, at the
direction of the Majority Lenders, pay any amount or do any act required of
Grantor hereunder or under any other Loan Document in order to preserve,
protect, maintain or enforce the Secured Obligations, the Collateral or the
Agent’s Liens therein, and which Grantor fails to pay or do, including payment
of any judgment against Grantor, any insurance premium, any warehouse charge,
any finishing or processing charge, any landlord’s or bailee’s claim, and any
other Lien upon or with respect to the Collateral. All payments that the Agent
makes under this Section 10 and all out-of-pocket costs and expenses that the
Agent pays or incurs in connection with any action taken by it hereunder shall
be charged to the Loan Account as a Revolving Loan. Any payment made or other
action taken by the Agent under this Section 10 shall be without prejudice to
any right to assert an Event of Default hereunder and to proceed thereafter as
herein provided.

9



--------------------------------------------------------------------------------



 



     11. POWER OF ATTORNEY. Grantor hereby appoints the Agent and the Agent’s
designee as Grantor’s attorney, with power:
          (a) to the extent that Grantor’s authorization given in Section 4(b)
hereof is not sufficient, to file such financing statements with respect to this
Agreement, with or without Grantor’s signature, or to file a photocopy of this
Agreement in substitution for a financing statement, as the Agent may deem
appropriate and to execute in Grantor’s name such financing statements and
amendments thereto and continuation statements which may require Grantor’s
signature;
          (b) except as otherwise permitted by the Credit Agreement, to pay or
discharge taxes or Liens (other than Liens permitted under this Agreement or the
Credit Agreement) levied or placed upon or threatened against the Collateral,
the legality or validity thereof and the amounts necessary to discharge the same
to be determined by the Agent in its sole discretion, any such payments made by
the Agent to become Secured Obligations of Grantor to the Agent, due and payable
immediately without demand;
          (c) upon the occurrence and during the continuance of an Event of
Default, to obtain and adjust insurance required to be maintained by Grantor or
paid to the Agent pursuant to the Credit Agreement;
          (d) upon the occurrence and during the continuance of an Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (e) upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
the Agent may deem necessary or desirable to enforce the rights of the Agent
with respect to any of the Collateral;
          (f) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Agent were the absolute owner thereof for all purposes, and to do, at the
Agent’s option and Grantor’s expense, at any time or from time to time, all acts
and things that the Agent deems necessary to protect, preserve or realize upon
the Collateral and the Agent’s security interest therein in order to effect the
intent of this Agreement, all as fully and effectively as Grantor might do; and
          (g) to do all things necessary to carry out the Credit Agreement and
this Agreement.
Grantor ratifies and approves all acts of such attorney. None of the Lenders or
the Agent nor their attorneys will be liable for any acts or omissions or for
any error of judgment or mistake of fact or law except for their willful
misconduct. This power, being coupled with an interest, is irrevocable until the
Trademark Subfacility Payoff Date.
     12. THE AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.

10



--------------------------------------------------------------------------------



 



          (a) Grantor assumes all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Secured Obligations shall not be affected by any failure of the Agent or any
Lender to take any steps to perfect the Agent’s Liens or to collect or realize
upon the Collateral, nor shall loss of or damage to the Collateral release
Grantor from any of the Secured Obligations. Following the occurrence and during
the continuation of an Event of Default, the Agent may (but shall not be
required to), and at the direction of the Majority Lenders shall, without notice
to or consent from Grantor, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of Grantor for the Secured Obligations or
under the Credit Agreement or any other agreement now or hereafter existing
between the Agent and/or any Lender and Grantor.
          (b) It is expressly agreed by Grantor that, anything herein to the
contrary notwithstanding, Grantor shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither the Agent nor
any Lender shall have any obligation or liability under any contract or license
by reason of or arising out of this Agreement or the granting herein of a Lien
thereon or the receipt by the Agent or any Lender of any payment relating to any
contract or license pursuant hereto. Neither the Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any contract or license, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
contract or license, or to present or file any claims, or to take any action to
collect or enforce any performance or the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.
     13. INDEMNIFICATION.
          (a) In any suit, proceeding or action brought by the Agent or any
Lender relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, Grantor will save, indemnify
and keep the Agent, the Lenders and the Selected Revolving Lenders harmless from
and against all expense (including reasonable attorneys’ fees and expenses),
loss or damage suffered by reason of any defense, setoff, counterclaim,
recoupment or reduction of liability whatsoever of any Person obligated on the
Collateral, arising out of a breach by Grantor of any obligation thereunder or
arising out of any other agreement, indebtedness or liability at any time owing
to, or in favor of, such obligor or its successors from Grantor, except in the
case of the Agent, any Lender or any Selected Revolving Lender, to the extent
such expense, loss, or damage is attributable solely to the gross negligence or
willful misconduct of the Agent, such Lender or such Selected Revolving Lender
as finally determined by a court of competent jurisdiction. All such obligations
of Grantor shall be and remain enforceable against and only against Grantor and
shall not be enforceable against the Agent, any Lender or any Selected Revolving
Lender.

11



--------------------------------------------------------------------------------



 



          (b) Grantor agrees to pay to the Agent upon demand:
     (i) prior to an Event of Default, the amount of any and all reasonable
costs and expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, that the Agent may incur in connection with
(A) the administration of this Agreement, (B) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral, (C) the exercise or enforcement of any of the rights of the
Agent hereunder, or (D) the failure by Grantor to perform or observe any of the
provisions hereof; and
     (ii) upon the occurrence of and during the continuance of an Event of
Default, the amount of any and all costs and expenses, including the fees and
expenses of its counsel and of any experts and agents, that the Agent may incur
in connection with (A) the administration of this Agreement, (B) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (C) the exercise or enforcement of any
of the rights of the Agent hereunder, or (D) the failure by Grantor to perform
or observe any of the provisions hereof.
          (c) The obligations of Grantor in this Section 13 shall survive the
termination of this Agreement, the Selected Revolving Lender Hedge Agreements,
the Selected Revolving Lender Cash Management Services, the Credit Agreement and
the other Loan Documents.
     14. LIMITATION ON LIENS ON COLLATERAL. Grantor will defend the Collateral
against, and take such other action as is necessary to remove, any Lien on the
Collateral except Permitted Liens, and will defend the right, title and interest
of the Agent and the Lenders in and to any of Grantor’s rights under the
Collateral against the claims and demands of all Persons whomsoever.
     15. NOTICE REGARDING COLLATERAL. Grantor will advise the Agent promptly, in
reasonable detail, (i) of any Lien (other than Permitted Liens) or claim made or
asserted against any of the Collateral, and (ii) of the occurrence of any other
event which would have a Material Adverse Effect.
     16. REMEDIES; RIGHTS UPON DEFAULT.
          (a) In addition to all other rights and remedies granted to it under
this Agreement, the Credit Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Secured Obligations, if any Event of Default shall have occurred and be
continuing, the Agent may exercise all rights and remedies of a secured party
under the UCC. Without limiting the generality of the foregoing, Grantor
expressly agrees that in any such event the Agent, without demand of performance
or other demand, advertisement or notice of any kind (except the notice
specified below of time and place of public or private sale) to or upon Grantor
or any other Person (all and each of which demands, advertisements and notices
are hereby expressly waived to the maximum extent permitted by the UCC and other
applicable law), may forthwith enter upon the premises of Grantor where any
Collateral is located through self-help, without judicial process, without first
obtaining a final

12



--------------------------------------------------------------------------------



 



judgment or giving Grantor or any other Person notice and opportunity for a
hearing on the Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. The Agent or any Lender or any Selected Revolving Lender shall have the
right upon any such public sale or sales and, to the extent permitted by law,
upon any such private sale or sales, to purchase for the benefit of the Agent,
the Lenders and the Selected Revolving Lenders, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption Grantor hereby releases. Such sales may be adjourned and continued
from time to time with or without notice. The Agent shall have the right to
conduct such sales on Grantor’s premises or elsewhere and shall have the right
to use Grantor’s premises without charge for such time or times as the Agent
deems necessary or advisable.
          (b) Grantor further agrees, at the Agent’s request, to assemble the
Collateral and make it available to the Agent at a place or places designated by
the Agent which are reasonably convenient to the Agent and Grantor, whether at
Grantor’s premises or elsewhere. Until the Agent is able to effect a sale,
lease, or other disposition of Collateral, the Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Agent. The Agent shall have no
obligation to Grantor to maintain or preserve the rights of Grantor as against
third parties with respect to Collateral while Collateral is in the possession
of the Agent. The Agent may, if it so elects, seek the appointment of a receiver
or keeper to take possession of Collateral and to enforce any of the Agent’s
remedies (for the benefit of the Beneficiaries), with respect to such
appointment without prior notice or hearing as to such appointment. The Agent
shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale to the Secured Obligations as provided in the
Credit Agreement, and only after so paying over such net proceeds, and after the
payment by the Agent of any other amount required by any provision of law, need
the Agent account for the surplus, if any, to Grantor. To the maximum extent
permitted by applicable law, Grantor waives all claims, damages, and demands
against the Agent or any Lender arising out of the repossession, retention or
sale of the Collateral except such as arise solely out of the gross negligence
or willful misconduct of the Agent or such Lender as finally determined by a
court of competent jurisdiction. Grantor agrees that ten (10) days prior notice
by the Agent of the time and place of any public sale or of the time after which
a private sale may take place is reasonable notification of such matters.
Grantor shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees or other expenses incurred by the Agent or any
Lender to collect such deficiency.
          (c) Except as otherwise specifically provided herein, Grantor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.

13



--------------------------------------------------------------------------------



 



          (d) To the extent that applicable law imposes duties on the Agent to
exercise remedies in a commercially reasonable manner, Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition, (b) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against any Persons obligated on Collateral or to
remove Liens on or any adverse claims against Collateral, (d) to exercise
collection remedies against any Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other Persons, whether or not in the same business as Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(g) to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the Collateral is of a specialized nature, (h) to
dispose of Collateral by utilizing internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capacity of doing so, or that match buyers and sellers of assets, (i) to dispose
of assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, such as title, possession or quiet enjoyment, (k) to purchase
insurance or credit enhancements to insure the Agent against risks of loss,
collection or disposition of Collateral or to provide to the Agent a guaranteed
return from the collection or disposition of Collateral, or (l) to the extent
deemed appropriate by the Agent, to obtain the services of other brokers,
investment bankers, consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral. Grantor acknowledges
that the purpose of this Section 16(d) is to provide non-exhaustive indications
of what actions or omissions by the Agent would not be commercially unreasonable
in the Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Agent shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 16(d). Without
limitation upon the foregoing, nothing contained in this Section 16(d) shall be
construed to grant any rights to Grantor or to impose any duties on the Agent
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section 16(d).
     17. ADDITIONAL REMEDIES.
          (a) Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default, (i) the Agent
shall have the right (but not the obligation) to bring suit, in the name of
Grantor, the Agent or otherwise, to enforce any Collateral, in which event
Grantor shall, at the request of the Agent, do any and all lawful acts and
execute any and all documents required by the Agent in aid of such enforcement
and Grantor shall promptly, upon demand, reimburse and indemnify the Agent as
provided in Sections 13.7 and 13.12 of the Credit Agreement and Section 13
hereof, as applicable, in connection with the exercise of its rights under this
Section 17, and, to the extent that the Agent shall elect not to bring suit to
enforce any Collateral as provided in this Section 17, Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the Collateral by others and for that purpose
agrees to use its commercially reasonable judgment in maintaining any action,
suit or proceeding against any

14



--------------------------------------------------------------------------------



 



Person so infringing reasonably necessary to prevent such infringement;
(ii) upon written demand from the Agent, Grantor shall execute and deliver to
the Agent an assignment or assignments of the Collateral and such other
documents as are necessary or appropriate to carry out the intent and purposes
of this Agreement; (iii) Grantor agrees that such an assignment and/or recording
shall be applied to reduce the Secured Obligations outstanding only to the
extent that the Agent (or any Lender) receives cash proceeds in respect of the
sale of, or other realization upon, the Collateral; and (iv) within five
Business Days after written notice from the Agent, Grantor shall make available
to the Agent, to the extent within Grantor’s power and authority, such personnel
in Grantor’s employ on the date of such Event of Default as the Agent may
reasonably designate, by name, title or job responsibility, to permit Grantor to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold or delivered by Grantor under or in connection with the
Collateral, such persons to be available to perform their prior functions on the
Agent’s behalf and to be compensated by the Agent at Grantor’s expense on a per
diem, pro-rata basis consistent with the salary and benefit structure applicable
to each as of the date of such Event of Default.
          (b) If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment to the Agent of any rights, title and interests in and to the
Collateral shall have been previously made, and (iv) the Secured Obligations
shall not have become immediately due and payable, upon the written request of
Grantor, the Agent shall promptly execute and deliver to Grantor such
assignments as may be necessary to reassign to Grantor any such rights, title
and interests as may have been assigned to the Agent as aforesaid, subject to
any disposition thereof that may have been made by the Agent; provided, after
giving effect to such reassignment, the Agent’s security interest granted
pursuant hereto, as well as all other rights and remedies of the Agent granted
hereunder, shall continue to be in full force and effect; and provided further,
the rights, title and interests so reassigned shall be free and clear of all
Liens other than Liens (if any) encumbering such rights, title and interest at
the time of their assignment to the Agent and Liens expressly permitted by the
Credit Agreement.
     18. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. The
powers conferred on the Agent hereunder are solely to protect its interest in
the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Agent shall have no duty as to any Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Collateral. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which the Agent accords its own property.
     19. APPOINTMENT AS COLLATERAL AGENT.
          (a) The Agent on behalf of the Lenders and each Selected Revolving
Lender with respect to which a written notice has been received pursuant to
Section 20(l)(iii) hereof hereby appoints Bank of America, N.A. to serve as
collateral agent and representative of the

15



--------------------------------------------------------------------------------



 



Agent (the “Collateral Agent”) and authorizes the Collateral Agent to act as
agent for the Agent for the purposes of executing and delivering on its behalf
the Collateral Documents and, subject to the provisions of this Agreement,
enforcing the Agent’s rights in respect of the Collateral and the obligations of
each Loan Party under the Collateral Documents.
          (b) (i) The Collateral Agent shall have each and every right, power,
privilege or duty expressed or intended by this Agreement or any of the other
Loan Documents to be exercised by or vested in or conveyed to the Agent under
the Collateral Documents, which shall be exercisable by and vest in the
Collateral Agent to the extent necessary or desirable to enable the Collateral
Agent to exercise such rights, powers and privileges and to perform such duties
with respect to such Collateral, and every covenant and obligation contained in
the Loan Documents and necessary to the exercise or performance thereof by the
Collateral Agent shall run to and be enforceable by the Collateral Agent, and
(ii) the provisions of Section 13 hereof and of Section 13.12 of the Credit
Agreement that refer to the Agent shall inure to the benefit of the Collateral
Agent and all references therein to the Agent shall be deemed to be references
to the Agent and/or the Collateral Agent, as the context may require.
     20. MISCELLANEOUS.
          (a) Reinstatement; Indemnity for Returned Payments.
     (i) This Agreement shall remain in full force and effect and continue to be
effective should any petition be filed by or against Grantor for liquidation or
reorganization, should Grantor become insolvent or make an assignment for the
benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of Grantor’s assets.
     (ii) If after receipt of any payment which is applied to the payment of all
or any part of the Secured Obligations, the Agent, any Lender or any Selected
Revolving Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Secured Obligations or part thereof intended to be
satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Agent,
such Lender or such Selected Revolving Lender and Grantor shall be liable to pay
to the Agent, the Lenders, and the Selected Revolving Lenders and hereby does
indemnify the Agent, the Lenders and the Selected Revolving Lenders and hold the
Agent, the Lenders and the Selected Revolving Lenders harmless for the amount of
such payment or proceeds surrendered. The provisions of this Section 20(a) shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Agent, any Lender or any Selected Revolving Lender in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s, the Lenders’ and the Selected
Revolving Lenders’ rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable. The provisions of this Section 20(a) shall survive the termination
of this Agreement.

16



--------------------------------------------------------------------------------



 



          (b) Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other party, or whenever any of the parties desires to give and
serve upon any other party any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be given in the manner, and deemed received, as provided for
in the Credit Agreement.
          (c) Severability. The illegality or unenforceability of any provision
of this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
This Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of the Agent, the Lenders and Grantor with
respect to the matters referred to herein and therein.
          (d) Limitation of Liability. No claim may be made by Grantor, any
Lender or any Selected Revolving Lender for which the Agent has received the
notice required by Section 20(l)(iii) hereof or other person against the Agent
or any other Beneficiary, or the Affiliates, directors, officers, employees,
counsel, representatives, agents or attorneys-in-fact of any of them for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this agreement or any other loan document, or
any act, omission or event occurring in connection therewith, and Grantor, each
Lender and each Selected Revolving Lender for which the Agent has received the
notice required by Section 20(l)(iii) hereof hereby waive, release and agree not
to sue upon any claim for such damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
          (e) No Waiver; Cumulative Remedies. No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement thereto, or in any other agreement between or among
any Borrower and/or Grantor and the Agent and/or any Lender, or delay by the
Agent or any Lender in exercising the same, will operate as a waiver thereof. No
waiver, alteration, modification or amendment by the Agent or any Lender will be
effective unless it is in writing and duly executed by the Agent and Grantor,
and then only to the extent specifically stated. No waiver by the Agent or the
Lenders on any occasion shall affect or diminish the Agent’s and each Lender’s
rights thereafter to require strict performance by Grantor of any provision of
this Agreement. The Agent and the Lenders may proceed directly to collect the
Secured Obligations without any prior recourse to the Collateral. The Agent’s
and each Lender’s rights under this Agreement will be cumulative and not
exclusive of any other right or remedy which the Agent or any Lender may have.
          (f) Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any

17



--------------------------------------------------------------------------------



 



applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.
          (g) Termination of this Agreement. After the Trademark Subfacility
Payoff Date, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to Grantor. Upon any such termination the Agent
will, at Grantor’s expense, execute and deliver to Grantor such documents as
Grantor shall reasonably request to evidence such termination. In addition, in
connection with the release of the Agent’s security interest over any Collateral
as contemplated by Section 12.11(a)(iii) of the Credit Agreement, the Agent
will, at the reasonable request of Grantor and at its expense, execute such
documents as are necessary to release such security interest.
          (h) Successors and Assigns. This Agreement and all obligations of
Grantor hereunder shall be binding upon the successors and assigns of Grantor
(including any debtor-in-possession on behalf of Grantor) and shall, together
with the rights and remedies of the Agent, for the benefit of the Agent, the
Lenders and the Selected Revolving Lenders, hereunder, inure to the benefit of
the Agent, the Lenders and the Selected Revolving Lenders, all future holders of
any instrument evidencing any of the Secured Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Secured Obligations or any portion thereof or interest therein
shall in any manner affect the Lien granted to the Agent, for the benefit of the
Agent, the Lenders and the Selected Revolving Lenders, hereunder. Grantor may
not assign, sell, hypothecate or otherwise transfer any interest in or
obligation under this Agreement. Without limiting the generality of the
foregoing, (A) but subject to the provisions of Section 11.2 of the Credit
Agreement, any Lender may assign or otherwise transfer any Loans held by it to
any other Person, and such other Person shall thereupon become vested with all
the benefits in respect thereof granted to the Lenders herein or otherwise and
(B) any Selected Revolving Lender may assign or otherwise transfer any Selected
Revolving Lender Hedge Agreements to which it is a party to any other Person in
accordance with the terms of such Selected Revolving Lender Hedge Agreement, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Selected Revolving Lenders herein or otherwise.
          (i) Trademark Supplements. If Grantor shall hereafter obtain rights to
any new Collateral, the provisions of this Agreement shall automatically apply
thereto. Within 45 days after the end of each Fiscal Quarter of Grantor during
which Grantor acquires any rights to Collateral in the form of a Trademark
Registration or Actual Use Application, Grantor shall (i) notify the Agent of
all such rights and applications in writing and (ii) execute and deliver to the
Agent a Trademark Supplement, substantially in the form of Exhibit II attached
hereto (a “Trademark Supplement”), pursuant to which Grantor shall grant to the
Agent a security interest to the extent of its interest in such Collateral. In
addition, Grantor shall, prior to the end of such 45-day period, record the
Trademark Supplement with the United States Patent and Trademark Office. Upon
delivery to the Agent of a Trademark Supplement, Schedule 2 attached hereto and
Schedule A to Grant, as applicable, shall be deemed modified to include
reference to any right,

18



--------------------------------------------------------------------------------



 



title or interest in any existing Collateral or any Collateral set forth on
Schedule A to such Trademark Supplement. Grantor hereby authorizes the Agent to
modify this Agreement without the signature or consent of Grantor by attaching
Schedule 2, as applicable, that have been modified to include such Collateral or
to delete any reference to any right, title or interest in any Collateral in
which Grantor no longer has or claims any right, title or interest; provided,
the failure of Grantor to execute an Trademark Supplement with respect to any
additional Collateral pledged pursuant to this Agreement shall not impair the
security interest of the Agent therein or otherwise adversely affect the rights
and remedies of the Agent hereunder with respect thereto. Notwithstanding the
foregoing, Grantor shall not be required to record the security interest of the
Agent in any Collateral, if such recordation would result in the grant of a
Trademark, or any application therefor, in the name of the Agent.
Notwithstanding anything to the contrary herein, no security interest shall be
granted in any Intent-to-Use Application to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
registrability, validity or enforcement of such application under applicable
federal law. Once any such Intent-to-Use Application matures into an Actual Use
Application by Grantor’s receipt of written notification from the United States
Patent and Trademark Office of its acceptance of either an “Amendment to Allege
Use” or “Statement Of Use,” such Actual Use Application shall be deemed to be
new Collateral subject to this Section 20(i). Within 45 days after the end of
each Fiscal Quarter of Grantor during which Grantor abandons any Collateral as
permitted by Section 8(a)(ix) hereof, Grantor shall notify the Agent of any such
abandonment in writing.
          (j) Amendments, Etc. No amendment, modification, termination or waiver
of any provision of this Agreement, and no consent to any departure by Grantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent and, in the case of any such amendment or modification,
by Grantor, and Grantor hereby waives any requirement of notice of or consent to
any such amendment. Any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.
          (k) Counterparts; Effectiveness of Signatures. This Agreement may be
executed in any number of counterparts, and by the Agent and Grantor in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document. This Agreement
and notices under this Agreement may be transmitted and/or signed by
telefacsimile. The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as an original copy
with manual signatures and shall be binding on Grantor and Beneficiaries. The
Agent may also require that any such document and signature be confirmed by a
manually-signed copy thereof; provided, however, that the failure to request or
deliver any such manually-signed copy shall not affect the effectiveness of any
facsimile document or signature.
          (l) The Agent as Agent.
     (i) The Agent has been appointed to act as Agent hereunder by the Lenders.
The Agent shall be obligated, and shall have the right hereunder, to make
demands, to give notices, to exercise or refrain from exercising any rights

19



--------------------------------------------------------------------------------



 



and to take or refrain from taking any action, solely in accordance with this
Agreement and the Credit Agreement.
     (ii) The Agent shall at all times be the same Person that is the Agent
under the Credit Agreement. Written notice of resignation by the Agent pursuant
to Section 12.9 of the Credit Agreement shall also constitute notice of
resignation as Agent under this Agreement; and appointment of a successor agent
pursuant to Section 12.9 of the Credit Agreement shall also constitute
appointment of a successor Agent under this Agreement. Upon the acceptance of
any appointment as agent under Section 12.9 of the Credit Agreement by a
successor agent, that successor agent shall thereupon succeed to become vested
with all the rights, powers, privileges and duties of the retiring Agent under
this Agreement, and the retiring Agent under this Agreement shall promptly
(i) transfer to such successor Agent all sums held hereunder, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Agent under this Agreement and
(ii) take such other actions as may be necessary or appropriate in connection
with the assignment to such successor Agent of the rights created hereunder,
whereupon such retiring Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Agreement shall inure to its benefits
as to any actions taken or omitted to be taken by it under this Agreement while
it was the Agent hereunder.
     (iii) The Agent shall not be deemed to have any duty whatsoever with
respect to any Selected Revolving Lender until it shall have received written
notice in form and substance satisfactory to the Agent from Grantor or the
Selected Revolving Lender as to the existence and terms of the applicable
Selected Revolving Lender Hedge Agreement or Selected Revolving Lender Cash
Management Services and unless such Selected Revolving Lender has satisfied the
requirements of Section 3.12 of the Credit Agreement. Each such Selected
Revolving Lender, by its acceptance of the benefits hereof, hereby appoints the
Agent as Agent for such Selected Revolving Lender for purposes of this
Agreement.
(m) Governing Law.
     (i) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     (ii) GRANTOR HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER NEW YORK CITY, IN
ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO THIS AGREEMENT, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. GRANTOR
IRREVOCABLY WAIVES ALL CLAIMS,

20



--------------------------------------------------------------------------------



 



OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. Nothing herein shall
limit the right of the Agent or any Beneficiary to bring proceedings against
Grantor in any other court. Nothing in this Agreement shall be deemed to
preclude enforcement by the Agent of any judgment or order obtained in any forum
or jurisdiction.
     (iii) GRANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT
AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO GRANTOR AT ITS ADDRESS SET FORTH ON THE
SIGNATURE PAGES HEREOF AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE AGENT OR THE
OTHER BENEFICIARIES TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
          (n) Waiver of Jury Trial. GRANTOR, THE AGENT AND THE OTHER
BENEFICIARIES EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY
OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. GRANTOR, THE AGENT AND THE OTHER BENEFICIARIES EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, GRANTOR, THE AGENT AND THE OTHER BENEFICIARIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION 20(n) AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION
HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.
          (o) Section Titles. The Section titles contained in this Agreement are
for convenience of reference only, are without substantive meaning and should
not be construed to modify, enlarge, or restrict any provision.
          (p) No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto

21



--------------------------------------------------------------------------------



 



and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
          (q) Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Sections 20(m) and 20(n) hereof, with its counsel.
          (r) Benefit of the Lenders and the Selected Revolving Lenders. (i) All
Liens granted or contemplated hereby shall be for the benefit of the Agent, the
Lenders and the Selected Revolving Lenders, and all proceeds or payments
realized from Collateral in accordance herewith shall be applied to the Secured
Obligations in accordance with the terms of the Credit Agreement; and (ii) in
the event that any Lien hereunder is released by the Agent under the Credit
Agreement for any reason, such release shall be effective to release such Lien
with respect to all Obligations (including all obligations of Grantor, LSIFCS
and each Material Domestic Subsidiary of Grantor under the Selected Revolving
Lender Hedge Agreements and any and all obligations of Grantor and each of its
Subsidiaries incurred in connection with the Selected Revolving Lender Cash
Management Services).
[signatures follow]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the parties hereto has caused this
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

            LEVI STRAUSS & CO.  
 
 
 
By: /s/ Paul Smith    Name: Paul Smith  
 
Title: Vice President, Tax and Treasury  
 
              Address: Levi’s Plaza       1155 Battery Street       San
Francisco, CA 94111    
 
              BANK OF AMERICA, N.A.,       as Agent    
 
           
 
By: /s/ David Knoblauch      Name: David Knoblauch  
 
Title: Senior Vice President  

S-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO
TRADEMARK SECURITY AGREEMENT
Office Locations; Jurisdiction of Organization; Names
[To Be Provided by Grantor]

I-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
TRADEMARK SECURITY AGREEMENT
Trademarks
[To Be Provided by Grantor]

2-1



--------------------------------------------------------------------------------



 



EXHIBIT I TO
TRADEMARK SECURITY AGREEMENT
[FORM OF] GRANT OF TRADEMARK SECURITY INTEREST
          WHEREAS, LEVI STRAUSS & CO., a Delaware corporation (“Grantor”), owns
and uses in its business, and will in the future adopt and so use, various
intangible assets, including the Collateral (as defined below); and
          WHEREAS, Grantor and Levi Strauss Financial Center Corporation, a
California corporation (together with Grantor, the “Borrowers”), have entered
into that certain Second Amended and Restated Credit Agreement dated as of
October 11, 2007 (said Credit Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Credit Agreement”) with the financial
institutions named therein (collectively, together with their respective
successors and assigns party to the Credit Agreement from time to time, the
“Lenders”), and Bank of America, N.A., as Agent for the Lenders (in such
capacity, the “Agent”) pursuant to which Lenders have made certain commitments,
subject to the terms and conditions set forth in the Credit Agreement, to extend
certain credit facilities to Borrowers; and
          WHEREAS, pursuant to the terms of that certain Trademark Security
Agreement dated as of October 11, 2007 (said Trademark Security Agreement, as it
may heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time, being the “Trademark
Security Agreement”), between Grantor and the Agent, Grantor has created in
favor of Agent a security interest in, and Agent has become a secured creditor
with respect to, the Collateral; and
          WHEREAS, Grantor, Levi Strauss International Group Finance
Coordination Services Comm V.A., a Belgian corporation, or any successor thereto
(“LSIFCS”) and certain Material Domestic Subsidiaries of Grantor may from time
to time enter, or may from time to time have entered, into one or more Selected
Revolving Lender Hedge Agreements in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Grantor, LSIFCS and such
Material Domestic Subsidiaries under the Selected Revolving Lender Hedge
Agreements, including the obligation of Grantor, LSIFCS and such Material
Domestic Subsidiaries to make payments thereunder in the event of early
termination or close out thereof, together with all obligations of the Borrowers
under the Credit Agreement and the other Loan Documents, be secured hereunder in
accordance with the terms hereof; and
          WHEREAS, Grantor and certain of its Subsidiaries may from time to time
enter, or may from time to time have entered, into one or more arrangements for
Selected Revolving Lender Cash Management Services in accordance with the terms
of the Credit Agreement, and it is desired that the obligations of Grantor and
such Subsidiaries arising in connection with such Selected Revolving Lender Cash
Management Services, together with all obligations of the Borrowers under the
Credit Agreement and the other Loan Documents, be secured hereunder in
accordance with the terms hereof; and

I-1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Trademark Security Agreement, to evidence further the security interest
granted by Grantor to Agent pursuant to the Trademark Security Agreement,
Grantor hereby grants to the Agent, for the benefit of the Beneficiaries, a
security interest in and lien on all of the following property and assets of
Grantor, whether now owned or existing or hereafter acquired or arising,
regardless of where located (the “Collateral”):
          (i) all right, title and interest (including rights acquired pursuant
to a license or otherwise but only to the extent permitted by agreements
governing such license or other use) in and to all Trademarks, Trademark
Registrations, Actual Use Applications, Trademark Rights (each as defined below)
and goodwill of Grantor’s business symbolized thereby and associated therewith,
including but not limited to those Trademark Registrations and Actual Use
Applications listed on Schedule A attached hereto; provided, however, that no
security interest shall be granted in any Intent-to-Use Application (as defined
below) to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the registrability, validity or
enforcement of such application under applicable federal law; and
     (ii) all proceeds, products, rents and profits of or from any and all of
the foregoing, including, but not limited to, recovery of damages for past,
present or future infringement of the foregoing, and, to the extent not
otherwise included, all payments under insurance (whether or not the Agent is
the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing;
the term “proceeds” includes whatever is receivable or received when any of the
foregoing or proceeds are sold, licensed, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.
          “Actual Use Application” means a federal application to register any
Trademark in the United States on an actual use basis under Section 1(a) of the
federal Lanham Act (Section 15 U.S.C. 1051(a)).
          “Domestic Levi’s® Brand Business” means the business of Grantor in the
United States relating to the use, development, manufacture, marketing,
licensing, sale, offering for sale, or distribution of goods and services in
connection with the Levi’s® brand line of products.
          “Intent-To-Use Application” means a federal application to register
any Trademark in the United States on an intent-to-use basis under Section 1(b)
of the federal Lanham Act (15 U.S.C. 1051(b)).
          “Trademark Registrations” means all registrations for the Trademarks
that have been or may hereafter be issued to Grantor in the United States or any
state thereof.
          “Trademark Rights” means all common law and other rights (but in no
event any of the obligations) in and to the Trademarks in the United States and
any state thereof.

I-2



--------------------------------------------------------------------------------



 



          “Trademarks” means all trademarks, service marks, designs, logos,
indicia, trade names, trade dress, corporate names, company names, business
names, fictitious business names, trade styles and/or other source and/or
business identifiers now or hereafter owned by Grantor and used in its Domestic
Levi’s® Brand Business.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Agent with respect to the security interest in the Collateral
granted hereby are more fully set forth in the Trademark Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.
[The remainder of this page is intentionally left blank.]

I-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark
Security Interest to be duly executed and delivered by its officer thereunto
duly authorized as of the ___day of                     , ___.

                      LEVI STRAUSS & CO.    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

I-4



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST

             
Owner   Trademark
Description   Registration/Appl.
Number   Registration/Appl.
Date              

I-A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT II TO
TRADEMARK SECURITY AGREEMENT
[FORM OF] TRADEMARK SUPPLEMENT
          This TRADEMARK SUPPLEMENT, dated as of [                     ___], is
delivered pursuant to and supplements (i) Trademark Security Agreement, dated as
of October 11, 2007 (said Trademark Security Agreement, as it may hereafter be
amended, supplemented, restated or otherwise modified from time to time, being
the “Trademark Security Agreement”), between Levi Strauss & Co., Delaware
corporation (“Grantor”), and Bank of America, N.A., as Agent, and (ii) the Grant
of Trademark Security Interest dated as of                      (said Grant of
Trademark Security Interest, as it may hereafter be amended, supplemented,
restated or otherwise modified from time to time, being the “Grant”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined) executed by Grantor.
          Grantor grants to the Agent a security interest in all of Grantor’s
right, title and interest in and to the Collateral set forth on Schedule A
attached hereto; provided that no security interest shall be granted in any
Intent-to-Use Application to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the registrability,
validity or enforcement of such application under applicable federal law. All
such Collateral shall be deemed to be part of the Collateral and shall be
hereafter subject to each of the terms and conditions of the Trademark Security
Agreement and the Grant.
          IN WITNESS WHEREOF, Grantor has caused this Supplement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.

                  LEVI STRAUSS & CO.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

II-1

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
TRADEMARK SUPPLEMENT

II-A-1